 

a
ow
on

 

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) , . rf i P E Dec lofl

UNITED STATES DISTRICT COURT © JUL 22 2019.
SOUTHERN DISTRICT OF CALIFORNIA | CLERK. U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIS
United States of America JUDGMEN T IN&X CRIMINAL CASE, beeiyry
y. a . _. (For Offenses Committed On or After November 1, TE AAT

 

Edgar Alejandro Morales-Cortez. Case Number: 3:19-mj-22962

Bridget Kennedy

Defendant's Attorney

REGISTRATION NO. 86727298 .

_. ‘THE DEFENDANT:

i] pleaded guilty to count(s) 1 of Complaint

[Ci .was found guilty to count(s)

after a plea of not guilty.
. Accordingly, the defendant i is adjudged guilty of such counts), which involve the following offense(s):

 

 

 

Title & Section — Nature of Offense — ~~ Count Number(s) |
8:1325 ' ILLEGAL ENTRY (Misdemeanor), re on
= Oo The defendant has been found not guilty on count(s) .. a oe,
22 Counts) = | dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be oo
imprisoned foratermofi .

6 vu TIME SERVED. — O oe | days
‘BI Assessment: $10 WAIVED Fine: WAIVED So
X Court recommends USMS, ICE or DUS or other arresting agency return all property and all documents i mm.

the defendant’s possession at the time of arrest upon their deportation or removal,
Oo Court recommends defendant be deported/removed with relative, ___. charged in case

 

_ iT IS ORDERED that the defendant shall notify the United States Attorney for this district. within 30. 0 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change i in the defendant's. economic circumstances.

Friday, July 26, 2019
Date of Imposition of Sentence

 

Z, a Michael J. Seng
PUM | | _ HONORABLE MICHAEL J. SENG |
: ce UNITED STATES MAGISTRATE JUDGE |

 

 

Clerk’s Office Copy BO 3:19-mj-22962

 

 
